Citation Nr: 0421152	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who apparently served on active 
duty from September 1940 to June 1943.  This case is before 
to the Board of Veterans' Appeals (Board) on appeal from an 
April 2002 rating decision by the Portland Regional Office 
(RO) of the Department of Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran apparently receives ongoing treatment at Walla 
Walla VA Medical Center (VAMC); however, there are no 
treatment records after the last VA examination in October 
2001.  The record suggests that there may be almost three 
years of VA treatment/consultation records that have not been 
secured and associated with the claims file.  Since VA 
records are constructively of record (and may have some 
bearing on the veteran's claim), they must be secured.  

On October 2001 VA examination, the impression was that the 
veteran had an increase in post-traumatic stress disorder 
(PTSD) symptoms of insomnia, irritability, nightmares, and 
avoidance since the September 11, 2001 terrorist attacks.  
The examiner expected the increased PTSD symptoms to continue 
for approximately another two months.  She indicated that the 
symptoms should "settle down" because earlier they had been 
stable, and of considerably lesser degree.  The examiner did 
not comment on the veteran's employability.  The extent of 
the veteran's current PTSD symptoms is unclear because the 
October 2001 VA examination is the last medical record on 
file.  Since the last VA examination was almost three years 
ago, it is plausible that his symptoms have changed.  In 
light of the foregoing, a new VA examination is indicated.  

Accordingly the case is remanded to the RO for the following:
1.  The veteran should be asked to 
identify all medical care 
providers/specialist consultants who have 
treated him (or provided consultation) 
for his PTSD since October 2001.  The RO 
must obtain complete treatment records 
(those not already in the claims folder) 
from all treatment sources identified. 

2.  The RO should then arrange for a VA 
psychiatric examination to ascertain the 
impact of the veteran's PTSD on his 
employability.  The examiner should opine 
as to whether the veteran's service 
connected psychiatric disability, alone, 
renders him unemployable.  The veteran's 
claims folder must be available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
explain the rationale for any opinions 
given.

3.  The RO should then readjudicate the 
claim.  If TDIU remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case, and given the 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

